DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 41-44, without traverse in the reply filed on 3/4/21 is acknowledged.

	Response to Amendment
3. Claims 39-40 amended.  Claims 12-38 have been canceled.  Claims 1-11 and 39-44 are pending and an action on the merits is as follows.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 39-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, and 19-23 of U.S. Patent No. 10, 318, 781. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obviously found and implied in the instant application.
For instant claim 1 of the pending application is obvious in view of claim 1 of US Patent No. 10, 318, 781 as shown below.  Claim 1 of the pending application recites the following limitations :  a sensor-augmented two-dimensional barcode, comprising: a substrate; a two-dimensional error-correcting barcode symbol provided on the substrate, the bar code symbol further comprising a plurality of modules, each module having one of a first color state or a second color state; a first layer provided on the substrate in a permanent color state; and a second layer provided on the substrate in a sensor dye module pattern, the sensor dye module pattern containing sensor digital information, the second layer further comprising a sensor dye having a chemistry that is configured, responsive to the occurrence of an environmental, physical or biological condition, to undergo a chemical or physical state change causing a change in the color state of the sensor dye, thereby changing the color state of a subset of the plurality of modules.
Whereas in claim 1 of US Patent No. 10, 318, 781, the applicant claimed the following 1.  A sensor-augmented two-dimensional barcode, comprising: a substrate;  a two-dimensional error-correcting barcode symbol provided on the substrate, the bar code symbol further comprising a plurality of modules, each module having one of a first color state or a second color state;  a first layer provided on the substrate in a 
The instant clams obviously encompass the claimed invention of US Patent No. 10, 318, 781 and differ only by terminology which is well within the level of one of ordinary skill in the art.   Reading claims 1-11 and 39-44 of the application in light of the specification, the Examiner finds that claims 1 -11 and 39-44 merely recites and obvious variant of the invention already allowed in claims 1 -23 of US Patent No. 10, 318, 781.
The correspondence of claims is as follows:  
Claim 1 of the instant application corresponds to claims 1 and 21 of US Patent No. 10, 318, 781.
Claim 2 of the instant application corresponds to claims 2 and 3 of US Patent No. 10, 318, 781.
Claim 3 of the instant application corresponds to claim 4 of the US Patent No. 10, 318, 781.
Claim 4 of the instant application corresponds to claim 5 of the US Patent No.10, 318, 781.
Claim 5 of the instant application corresponds to claims 6, 14 and 15 of US Patent No. 10, 318, 781.

Claim 7 of the instant application corresponds to claim 8 of the US Patent No. 10, 318, 781.
Claim 8 of the instant application corresponds to claims 9 and 10 of US Patent No. 10, 318, 781.
Claim 9 of the instant application corresponds to claims 11, 12, 13, 14, 20 of US Patent No. 10, 318, 781.
Claim 10 of the instant application corresponds to claim 16 of US Patent No. 10, 318, 781.
Claim 11 of the instant application corresponds to claims 21 and 22 of the US Patent No. 10, 318, 781.
Claim 39 of the instant application corresponds to claim 4 of US Patent No. 10, 318, 781.
Claim 40 of the instant application corresponds to claim 4 of US Patent No. 10, 318, 781.
Claim 41 of the instant application corresponds to claim 2 and 1 of the US Patent No. 10, 318, 781.
Claim 42 of the instant application corresponds to claims 4 and 1 of the US Patent No. 10, 318, 781.
Claim 43 of the instant application corresponds to claim 2 of the US Patent No. 10, 318, 781.


Conclusion

The following references are cited but not relied upon:
Cummings et al. US Publication No. 2003/0098357 discloses a novel tamper-indicating barcode methodology.
Shniberg et al. US Publication No. 2005/0162274 discloses visually sensible indicators.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887